.Me. Chief Justice Quiñones,
after stating the foregoing facts, delivered the opinion of the court.
While the documents presented by Bev. Manuel Diaz Caneja establish the fact that Manuela Anguita has been adjudged to be responsible to the Cathedral Chapter for an annuity of 1,300 pesos on a house belonging to her, situated at No. 35 Sol street, in this city, they are not sufficient to establish that this sum of 1,300 pesos is the same that was acknowledged by the spouses José Antonio Agrinsones and Josefa Olivo in favor of the Ecclesiastical Chapter, by public instrument of November 24, 1796, upon a house belonging to them on San Cristóbal street, which is exactly the same one that it is sought to transfer to the books of the modern registry as a charge on house No. 35 Sol street, belonging to Manuela Anguita, because the latter does not acknowledge it in the communications she addressed to the Ecclesiastical Chapter, nor is anything on this point clearly set forth in the judgments rendered in the oral action referred to. It is true that while they speak of an instrument establishing an annuity of 1,300 pesos, it is not described in such a manner as to show conclusively that it is the same instrument establishing it executed by the.spouses Agrinsones. Hence it is deduced that neither the communications of Manuela Anguita to the Ecclesiastical Chapter nor the final judgment rendered in favor of the latter in the oral action prosecuted against the former, for the recovery of arrears of interest on an annuity of 1,300 pesos are sufficient to establish the identity of house No. 35 Sol street, the property of Manuela Anguita, as the-one on San Cristóbal street, encumbered by the spouses Agrinsones, with the annuity which it is sought to transfer to the books of the modern registry.
Until this point is properly cleared up it is not possible to *68make tlie transfer of the annuity as an encumbrance on said house, No. 35 Sol street, belonging to Manuela Anguita, especially when the latter does not give her consent to the transfer proposed.
In view of the provisions of the Royal Explanatory Order of June 18, 1895, the decision of the registrar of property of this city denying the transfer of the annuity requested by Rev. Manuel Diaz Caneja is affirmed, and it is ordered that the documents presented be returned and that a certified copy of this decision be transmitted to the registrar for his information and other proper purposes.
Justices Hernández, Figüeras, MacLeary and Wolf concurred.